Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This office action is in response to the filing with the office dated 06/14/2022. Applicant’s election of  the invention of Group I (claims 1, 6, 11-13, 15, 17, 21, 22, 24, 25, 30, 32, 33, 35, 37-38, 43) drawn to an interconnect is acknowledged.  
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 03/20/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Foreign priority
4. Applicant’s claim for the benefit of a prior-filed application PCT/NZ2018/050102 with a filing date of 07/24/2018 is acknowledged, as per the application datasheet filed with the office on 03/20/2020. 
Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. Claims 1, 6, 24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Iwase (US 2017/0099730 A1).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding independent claim 1, Iwase (US 2017/0099730 A1) teaches, An interconnect (element 28 joined with element 58 as shown in figure 4A) between a stretchable electronic element (stretchable wiring portion 20 which constitutes element 26a, 26b and 28 are considered  as stretchable electronic element, figure 3A, paragraph [0054]) and an electronic circuit (element 30 terminal portion 30 which connects to various types of external devices including power supply an control board and sensing unit), wherein the stretchable electronic element is operable to be mechanically coupled to a substrate which deforms (element 90 stretchable layer covers the surface 11 of the stretchable base 10, as shown in figure 10, paragraph [0094]) stretchable wiring portion 20 is deposited on layer 90 as show in figure 2), the stretchable electronic element remaining functionally operable when the substrate is deformed (paragraph [0054], capacitive proximity sensor), and the stretchable electronic element comprising one or more electrical pathways (element 28 are wiring terminal portions as 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[AltContent: textbox (Figure 1)]described in paragraph [0055]); the electronic circuit configured to electronically communicate with the stretchable electronic element and comprising at least one circuit board (figure 1, elements 10 and 54; wherein the interconnect comprises an electrical coupling between the electrical pathways of the stretchable electronic element and the circuit board of the electronic circuit (element 28 joined with element 58 as shown in figure 4A, 7A, paragraph [0085]).

Regarding dependent claim 6, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase further teaches,  wherein the interconnect comprises an electrical conductor extending normal to the surface of the electrical pathways of the stretchable electronic element and toward the circuit board (figure 7B, paragraph [0111], the joining portion 56 (see FIG. 7B) at which the wiring terminal portion 28 and the wiring terminal portion 58 are fused is formed, and the stretchable wiring portion 20 and the draw-out wiring portion 54 are electrically continuous with each other).

{02438/008535-USO/02443917.1}3Regarding dependent claim 24, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase  further teaches, wherein the circuit board is additionally bonded to the stretchable substrate by use of an adhesive or fastener to ensure alignment of the conductive pathways  (element 64, figure 4B, paragraph [0082]).

{02438/008535-USO/02443917.1}3Regarding dependent claim 30, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase  further teaches, wherein an additional adhesive layer forms a tapered region of tapered thickness starting from substantially the thickness of the circuit board at the perimeter of the circuit board and tapering down to the thickness of the stretchable electronic component over a distance of several millimeters in the direction extending perpendicularly outwards from the perimeter of the circuit board (figures 2, 6, element 64, tapered region, paragraphs [0084],[0085]).
Claim Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5. Claims 11-13, 15, 17, 21, 22,25, 32, 33, 35, 37, 38  are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (US 2017/0099730 A1) and in view of  Beldavs (US 4573105 A).
Regarding dependent claim 11, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase further teaches, wherein the interconnect comprises landing pads disposed between the electrical pathways of the stretchable electronic element and the circuit board and/or the landing pads are integrally part of the electrical pathway of the stretchable electronic element (figures 1, 2, 7B, 8, and paragraphs [0051], [0052],[0095], [0111]), wherein the circuit board comprises a connecting pad comprising a conductive pad on a lower or contacting surface and wherein the conductive pad substantially aligned with the landing pads of the stretchable conductive element (figures 1, 2, 7B, 8 and paragraphs [0051], [0052],[0095], [0111]).
Iwase fails to explicitly teach that conductive pad comprises one or more cavities that are substantially aligned with the landing pads of the stretchable conductive element.
Beldavs (US 4573105 A) teaches, Leadless electronic components are secured to the bottom surface of a printed circuit board in a manner so as to prevent or substantially reduce the displacement of the leadless components prior to or during mass soldering. The technique used to improve the bonding of the leadless components is comprised of a series of steps. Initially, holes are formed through the circuit boards at the positions where it is desired to mount leadless components. A hardenable adhesive is then applied at each of the holes where a leadless component is to be mounted. The amount of adhesive which is applied to each hole is at least sufficient to form a bond with the dielectric body of the leadless component and also to extend partially into the hole formed in the printed circuit board. The leadless components are then brought into contact with the adhesive so as to form an adhesive plug which is bonded to the dielectric body of the leadless component and also to extend into the hole formed in the board. The adhesive is then allowed to harden. The resulting hardened adhesive plug then both mechanically and adhesively holds the leadless components in place through mass soldering of the component to the circuit board (abstract).
Beldavs also teaches, circuit board 18 having one or more cavities 36 extending through the circuit board and one or more landing pads 28 extending from a substrate 26 to the circuit board 18 and into the one or more cavities 36 and form an electrical pathway that extends from the one or more landing pads 28 to the one or more electrically conductive tracks 16 (figures 2-4, line 58, column 3 – line 7, column 4).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are  aligned with landing pads as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 12, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, an interconnect as claimed in claim 11.
Beldavs further teaches, wherein the landing pads extend at least partially into the one or more cavities in the conductive pad (lines 8-23, column 5).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are aligned with landing pads as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 13, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, an interconnect as claimed in claim 11.
Beldavs further teaches, wherein the one or more cavities in the conductive pad have a structure such that a planar area of the conductive material of the conductive pad that is most distal from the surface of the circuit board is larger than the area of the material of a plane more proximate to the circuit board to create an overhanging region (figures 9-11, lines 33-52).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are conical or truncated conical shape aligned with landing pads as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification such that the cavity is filled to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 15, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, An interconnect as claimed in claim 11.
Beldavs further teaches, wherein the inner surfaces of the one or more cavities are partly or fully coated by electrically conductive material connected to the electrical pathways of the circuit board (element 70, figure 8, element 82, figure 15).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are aligned with landing pads as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 17, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, An interconnect as claimed in claim 11.
Beldavs further teaches, wherein the one or more cavities are filled or injected with liquid which is subsequently cured or set to provide electrically conductive material and form a cooperating shape to the one or more cavities (figures 14-15, lines 8-23, column 5).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are aligned with landing pads and fill them as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification such that the cavity is filled to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 21, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, An interconnect as claimed in claim 11.
Beldavs further teaches , wherein the conductive pad comprises multiple cavities that are aligned with a single electrical pathway on the circuit board (figure 2). 
Beldavs also teaches, circuit board 18 having one or more cavities 36 extending through the circuit board and one or more landing pads 28 extending from a substrate 26 to the circuit board 18 and into the one or more cavities 36 and form an electrical pathway that extends from the one or more landing pads 28 to the one or more electrically conductive tracks 16 (figures 2-4, line 58, column 3 – line 7, column 4).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are aligned with landing pads as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 22, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase fails to explicitly teach wherein one or more vias aligned with the electrical pathway on the circuit board are over filled with {02438/008535-USO/02443917.1}4liquid electrically conducting material and form a solid with a larger cross-sectional area than that of  a via on the opposite side of the circuit board to the stretchable substrate.
Beldavs further teaches  wherein one or more vias aligned with the electrical pathway on the circuit board are over filled with {02438/008535-USO/02443917.1}4liquid electrically conducting material and form a solid with a larger cross-sectional area than that of  a via on the opposite side of the circuit board to the stretchable substrate (figure 15, formation of an adhesive plug with a portion extending into the circuit board so as to form a mechanical lock to improve the bond of leadless electronic component to the surface of the printed circuit boards. (lines 6-10, column 7).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Iwase by providing cavities that are  aligned with landing pads and filing them as taught by Beldavs.
One of the ordinary skill in the art would have been motivated to make such a modification to firmly secure stretchable electronic element to the circuit board, as taught by Beldavs (lines 8-23, column 5).

{02438/008535-USO/02443917.1}3Regarding dependent claim 25, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teaches, an interconnect as claimed in claim 11.
Iwase further teaches, wherein the circuit board is secured to the stretchable substrate so as to create a bias pressure forcing the landing pads of the stretchable electronic component and the conductive pads on the circuit board together such that the landing pads are elastically deformed  (paragraphs [0083]-[0084]).  

{02438/008535-USO/02443917.1}3Regarding dependent claim 32, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teach, an interconnect as claimed in claim 11.
Iwase further teaches, wherein a strain resistant layer is secured to the side of the stretchable substrate distal to the electrical circuit board to form a laminate with the stretchable substrate in the middle by one of an adhesive and/or fastener (Element 96, figures 2 and 6, paragraphs [0099]-[0101]).
{02438/008535-USO/02443917.1}5  
{02438/008535-USO/02443917.1}3Regarding dependent claim 33, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teach, an interconnect as claimed in claim 32.
Iwase further teaches, wherein the strain resistant layer is at least the same size as the planar area of the circuit board and aligned with the circuit board to substantially eliminate strain parallel to the surface of the circuit board where the landing pads and the conductive pads are electrically connected. (figures 1 and 2, paragraphs [0099]-[0101], region 56).

{02438/008535-USO/02443917.1}3Regarding dependent claim 35, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teach, an interconnect as claimed in claim 32.
Iwase further teaches, wherein the strain resistant layer is a flexible but substantially non-stretchable sheet (paragraph [102]).

{02438/008535-USO/02443917.1}3Regarding dependent claim 37, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teach, an interconnect as claimed in claim 32.
]Iwase further teaches, wherein the strain resistant layer is a rigid sheet (paragraph [0100]).

{02438/008535-USO/02443917.1}3Regarding dependent claim 38, Iwase (US 2017/0099730 A1) and Beldavs (US 4573105 A) teach, an interconnect as claimed in claim 32.
Iwase further teaches, wherein the bias pressure is provided by a fastener to hold the interconnect region in an elastically compressed state (paragraph  [0104]).

{02438/008535-USO/02443917.1}3Regarding dependent claim 43, Iwase (US 2017/0099730 A1) teaches, an interconnect as claimed in claim 1.
Iwase  further teaches, wherein the stretchable electronic element is a sensor (paragraph [0044], the sensor is operable to be mechanically coupled to a substrate which deforms and changes an electrical characteristic to instrument deformation of the substrate (capacitive proximity sensor, paragraph [0054]), the sensor comprising one or more electrical pathways; the circuit board configured to form part of an electrical circuit including the stretchable electronic sensor (paragraph [0054]); wherein the interconnect comprises an electrical and mechanical coupling between the electrical pathways of the sensor and the circuit board (paragraph [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858